                 IN THE UNITED STATES DISTRICT COURT FOR THE
                         MIDDLE DISTRICT OF TENNESSEE
                              NASHVILLE DIVISION

UNITED STATES OF AMERICA                             )
                                                     )
                                                     )
v.                                                   )      Criminal No. 3:05-cr-00015-1
                                                     )      Judge Trauger
MARK ANGELO BUFORD                                   )
                                                     )

                                           ORDER

       A hearing was held on December 3, 2019 on the Superseding Petition to Revoke

Supervision (Docket No. 200). The defendant pled guilty to the additional positive drug screen

on September 25, 2019, as set out in Violation No. 1.

       It is hereby ORDERED that the defendant shall serve two days per week at the Warren

County Regional Jail in Bowling Green, Kentucky, beginning on Sunday, January 5, 2020. He

shall serve each week from Sunday at 5:00 p.m. until Tuesday at 5:00 p.m. and continue serving

his supervised release term the other five days of the week. When jail space becomes available

in Nashville, the court will enter a subsequent order. At the conclusion of the custody term, the

defendant will serve an additional six months of supervised release.

       It is so ORDERED.

       ENTER this 3rd day of December 2019.




                                                     ________________________________
                                                     ALETA A. TRAUGER
                                                     U.S. District Judge
